Title: To James Madison from Christopher Ellery, 21 October 1811
From: Ellery, Christopher
To: Madison, James


Providence Octr. 21. 1811.
Believing it proper to make a communication to the President of the United States, in its nature partaking of importance, I have adopted the mode best calculated, as it seemed to me, for the purpose, by inclosing the copy of a letter which I have written to several members of the United States’ Senate, of the republican party. The views inducing me to this act will be readily conceived from the contents of the letter: it is, therefore, further necessary only to tender assurances of profound respect, and, if permitted, sincere esteem and personal attachment
Christ. Ellery
  
[Enclosure]
Dear SirProvidence, R. I. Octr. 21st. 1811.
In addressing you at this time I am actuated by a principle of duty: If personal considerations influence me in any, the least, degree, they are so intermingled with what, to me, seems to be patriotic feeling, that not only is my conscience wholly at ease while contemplating the possible results from this communication, but my sense of honor irresistably urges me to the act. As it is not my wish to court difficulties or embarrassments of any kind, labouring already under cares and troubles more and greater than my feeble powers can effectually struggle against; as it is far from me to invite distinction among my fellow citizens, contenting myself with the reputation I now enjoy; my request is that you will have the goodness to receive this letter as intended, confidentially. My motives & views being pure, assurances of perfect respect are tendered in lieu of apology: and, with permission; I proceed to my subject.
It were desirable that you should have a more particular acquaintance with the political state of things in Rhode Island than your important engagements will probably allow you opportunity to acquire—the knowledge, therefore of our public concerns which you possess must suffice—at least going upon the belief that your information relative to us is sufficiently accurate for forming correct opinions upon the collateral matter connected with that which I have the honor now to present you, it becomes useless to trouble you with circumstances engendered in political iniquity and whose fruit is temporary, if not lasting, disgrace to the democracy which ought to prevail and flourish here, where, truly, the soil is favorable to the plant. I shall, then, merely observe, in one sentence, that the ascendancy of federalism, so called, in this state, has grown out of the practices of men who, collectively, may, very appositely, in my judgment, be denominated the Fenner-faction. Of this faction Jeremiah B. Howel, who will shortly claim a seat in the Senate of the Union, is an humble instrument—a tool simply, because his qualities fit him only to be made use of—and but a poor tool will he prove to be in whatever hands he shall be managed. This man has a few days since, resigned a post in the customs held by him several years. He acted as inspector (tidewaiter) previous to his election as Senator U. S.—at the time of his election—and continued to act (serve) until the fifth day of this month. By the inclosed certificate, granted at my request, this statement is confirmed. When speaking of his election, it is in reserve that he was ineligible. Whatever may be the opinion of another on the propriety or impropriety of selecting a tidewaiter, wholly undistinguished by talents, for the honorable body to which you belong, to my mind it assumed somewhat of the character of making a consul of a horse, or sending boots as representatives to an august assembly. Such however was not the intention. The person, I am persuaded, was destined to be locum tenens for his father, who was to have been created senator in season to prevent the resignation of the son in the revenue department; but unluckily for the contrivers of the scheme, the current of events has run counter to their designs, and the son is under the necessity of quitting a certainty at home for an uncertainty at the seat of government. Whether these or other more vile expectations existed, or not, is in a measure, immaterial; though if the motives for the extraordinary appointment could be clearly ascertained rather than drawn from circumstances, which might prove deceptive, it were well that it should be done. Enough for the present purpose is it to state the naked fact, viz, that he, thus elected to the senate, held an office under the United States before—at the time of his election—and has continued to hold it many months, nearly twelve, after his election; although, in his capacity of inspecto⟨r,⟩ under oath to support the constitution, which declares that no person so holding an office shall be a member of either house during his continuance in office. Howel was chosen, if in reality chosen at all, to serve in Congress for six years from the fourth day of March last. The Constitution, its spirit, its powers, its constructions are, however, well known to you, and it might be impertinent in me, even if qualified for the discussion, to attempt the constitutional question arising out of the case before us. It is for the senate to decide whether Howel was ineligible; whether his continuance in the place of inspector after the 4th of March last; whether these or other legal bars will prevent his entrance into the legislature of the Union, or not; but permit me to believe, that, provided a tidewaiter, not remarkable for wonderful abilities, could be, constitutionally precluded from a seat in senate, it would comport with their dignity to shut doors against him; especially if disgraceful means had produced the exaltation of the tidewaiter in preference to gentlemen distinguished for love of their country and its republican institutions. If this revenue-officer does present himself to perform the duties of Senator, and if he is legally forbidden to discharge those duties, then, considering that the introduction of the matter, herein communicated, to the senate, must depend on a knowledge of facts, which, in all probability, would remain hidden from them, without the voluntary disclosure of some individual, it is pardonable, assuredly, in one who has had the honor of sitting in senate, and whose respect for that house is unbounded, to invite the attention of members, personally known to him, to the subject—so deeply interesting, in his estimation, to every member, honorable men as they all unquestionably are.
It is possible that our General Assembly (to convene the last monday of October instant) may, conceiving a vacancy to have happened, elect anew; yet it is possible that they may not; for divers reasons; one, that in case the Senate U. S. first declare the vacancy, the path of the General Assembly would, thereby, become smooth & easy; another, that J. B. Howel, but of late in the ranks, or even profession, of republicanism, might, his character being by them accurately weighed, be agreeable to them, for a while at least, equally with another; which other they might, if the constitution is as in this letter understood, send forward, making their own choice of the time when, after the Senate, opposed to them in politics, should have been, according to their conception, degraded by association with a person contemptible on the score of meanness, evinced by service in an inferior grade while claiming to be elected to an elevated station, if not for poverty of intellect.
Moreover, classing Howel as senator, he was the constitutional adviser of the President on the question of appointment of the Collector of the Customs, whilst serving too under the collector in a capacity but little at variance, in many of its features, from menial. How could the Collector, though so disposed to do, displace the Senator-inspector? Perhaps he would thus have done if his inspector had not been (as he must have apprehended) a senator; and for the very reason, a very good one, that his inspector was a senator. Thus, may it not be fairly inferred? has the influence of the supposititious member secured in office the inspector—not indeed through want of energy, virtue or dignity in the collector, but rather because of the mingled contempt & pity with which he must be imagined to have contemplated, daily, the compound creature exposed to his observation, the monster in office—both his master and his man!
Does not the constitution reach a case like this? May not any member of senate demand a decision upon it? And is it not the duty of a Citizen, to whose eye the object is exhibited in lively colours, to bestow his endeavours in attracting towards it the notice due to its merits.
The collector’s certificate I have judged to be a sufficient paper whereon to originate any motion or proceeding; confirmatory evidence may be obtained at the Treasury, where returns will be found shewing the holding of the inspector’s place by J. B. Howel as before mentioned.
I will detain you no longer, Sir, than is necessary to assure you, that, whether erroneous or correct in the ideas I have advanced, or in the mode of expressing them, they are the offspring of an honest heart, animated with sentiments of the highest respect and esteem for yourself
Christ. Ellery
